DISMISSED and Opinion Filed July 17, 2017.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-00025-CV

                   IN THE INTEREST OF I.W. AND K.W., CHILDREN

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-51743-2015

                            MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Evans
                                   Opinion by Justice Evans
         Before the Court is appellant’s July 7, 2017 unopposed motion to dismiss the appeal.

In the motion, appellant states that he no longer wishes to prosecute the appeal. We grant

appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                                  /David W. Evans/
                                                  DAVID EVANS
                                                  JUSTICE


170025F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF I.W. AND K.W.,                     On Appeal from the 429th Judicial District
CHILDREN                                              Court, Collin County, Texas
                                                      Trial Court Cause No. 429-51743-2015.
No. 05-17-00025-CV                                    Opinion delivered by Justice Evans. Justices
                                                      Bridges and Lang-Miers participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement of the parties, it is ORDERED that appellee Mindy M. Casas
recover her costs of this appeal from appellant Kraig A. Wellshear.

Judgment entered this 17th day of July, 2017.




                                                –2–